DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 65-96 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
In regard to independent claim 65, the prior art taken either singly or in combination fails to anticipate or fairly suggest an anterior surface and an opposite posterior surface; a layered structural configuration from the anterior surface to the posterior surface, wherein the layered structural configuration includes an anterior outer hydrogel layer having a first water content, an inner layer having a second water content, and a posterior outer hydrogel layer having a third water content; and a water content gradient in the structural configuration from the inner layer to the anterior or posterior outer hydrogel layer in which the first and third water contents are higher than the second water content, wherein the inner layer is the bulk material of the hydrated silicone hydrogel contact lens and is composed of a silicone hydrogel material which is a copolymerization product of a silicone hydrogel lens formulation comprising (i) at least one hydrophilic vinylic monomer and (ii) at least one polysiloxane-containing vinylic monomer and/or at least one polysiloxane-containing vinylic macromer, wherein the anterior and posterior outer hydrogel layer independent of each other comprise a crosslinked polymeric material 
In regard to independent claim 81, the prior art taken either singly or in combination fails to anticipate or fairly suggest an anterior surface and an opposite posterior surface; a layered structural configuration from the anterior surface to the posterior surface, wherein the layered structural configuration includes an anterior outer hydrogel layer having a first water content, an inner layer having a second water content, and a posterior outer hydrogel layer having a third water content; and a water content gradient in the structural configuration from the inner layer to the anterior or posterior outer hydrogel layer in which the first and third water contents are higher than the second water content, wherein the inner layer is the bulk material of the hydrated silicone hydrogel contact lens and is composed of a silicone hydrogel material which is a copolymerization product of a silicone hydrogel lens formulation comprising (i) at least one hydrophilic vinylic monomer and (ii) at least one polysiloxane-containing vinylic monomer and/or at least one polysiloxane-containing vinylic macromer, wherein the anterior and posterior outer hydrogel layer independent of each other comprise a crosslinked polymeric material comprising poly(ethylene glycol) chains which are designated as PEG chains, wherein the hydrated silicone hydrogel contact lens has: an oxygen transmissibility of at least about 40 barrers/mm; an elastic modulus (or Young’s Modulus) of from about 0.3 MPa to about 1.8 MPa; and a water breakup time of at least about 10 seconds; recited together in combination with the totality of particular features/limitations recited therein


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-6075066-A:		Related materials to be worn on eyeball
US-6943203-B2:		Similar contact lens system
US-20120029111-A1:  	Related materials

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES R GREECE/Primary Examiner, Art Unit 2872